Case: 18-11238      Document: 00515007363         Page: 1    Date Filed: 06/24/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                    No. 18-11238                              June 24, 2019
                                  Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ARTURO EDUARDO DOMINGUEZ-CALDERON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:18-CR-105-1


Before BENAVIDES, HAYNES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Arturo Eduardo Dominguez-Calderon pleaded guilty to being an alien
who had illegally reentered this country. The district court varied upward
from the applicable guidelines sentencing range and sentenced Dominguez-
Calderon to 48 months of imprisonment and a one-year term of supervised
release. Dominguez-Calderon now appeals his sentence as being substantively
unreasonable. He argues that the district court’s failure to reduce the extent


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-11238     Document: 00515007363     Page: 2   Date Filed: 06/24/2019


                                  No. 18-11238

of the upward variance after learning that he had been previously removed
once and had voluntarily departed once, rather than being removed on three
occasions, constituted a clear error of judgment.
      Sentences, whether inside or outside the Guidelines, are reviewed for
reasonableness in light of the 18 U.S.C. § 3553(a) factors. Gall v. United States,
552 U.S. 38, 51 (2007). A sentence is unreasonable if it “(1) does not account
for a factor that should have received significant weight, (2) gives significant
weight to an irrelevant or improper factor, or (3) represents a clear error of
judgment in balancing the sentencing factors.” United States v. Smith, 440
F.3d 704, 708 (5th Cir. 2006).
      Dominguez-Calderon’s request that this court “review whether a
defendant can reasonably receive the same upward variance irrespective of the
number of prior removals and re-entries” and remand for resentencing does
not comport with the case-specific approach to sentencing required by § 3553(a)
and essentially asks this court to reweigh the sentencing factors, which this
court will not do. See United States v. McElwee, 646 F.3d 328, 343-44 (5th Cir.
2011). Because Dominguez-Calderon does not otherwise challenge the upward
variance, the judgment of the district court is AFFIRMED.




                                        2